MOTION by appellant for reargument denied. Motion by appellant to amend remittitur granted; return of remittitur requested and when returned it will be amended by adding thereto the following: "A question under the Federal Constitution was presented and passed upon by this Court, viz. whether Section 186-a of the Tax Law of the State of New York, as construed by the Tax Commission, is repugnant to the interstate commerce provision of the Federal Constitution, Article I, Section 8. This court held that the aforesaid statute as so construed is not repugnant to that provision of the Federal Constitution."